DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	With respect to claims 1-10 and 21, none of the prior art teaches or suggests, alone or in combination, a thin film transistor, comprising: a base substrate; wherein the first target layer is electrically connected to the second target layer; an orthographic projection of the intermediate layer on the base substrate at least partially overlaps with an orthographic projection of the first target layer on the base substrate; the orthographic projection of the intermediate layer on the base substrate at least partially overlaps with an orthographic projection of the second target layer on the base substrate; the intermediate layer is one of a gate electrode and an active layer, and the first target layer and the second target layer together constitute another one of the gate electrode and the active layer; and the third width is smaller than the first width and smaller than the second width,Page 2 of 13Appl. No. 16/626,322Amendment entered with RCE and in response to the Final wOffice Action mailed February 22, 2022herein the first direction is a direction along which the first target layer and the second target layer cross over the intermediate layer, and parallel to a shorter side of the orthographic projection of the intermediate layer on the base substrate; and the second direction is a direction along which the intermediate layer crosses over the first target layer and the second target layer, and parallel to a shorter side of the orthographic projection of the first target layer on the base substrate or a shorter side of the orthographic projection of the second target layer on the base substrate.
	With respect to claims 11-17 and 19-20, none of the prior art teaches or suggests, alone or in combination, a method of fabricating a thin film transistor, comprising: Page 4 of 13Appl. No. 16/626,322:wherein the first target layer is electrically connected to the second target layer; an orthographic projection of the intermediate layer on the base substrate at least partially overlaps with an orthographic projection of the first target layer on the base substrate; the orthographic projection of the intermediate layer on the base substrate at least partially overlaps with an orthographic projection of the second target layer on the base substrate; the intermediate layer is one of a gate electrode and an active layer, and the first target layer and the second target layer constitute another one of the gate electrode and the active layer; and the third width is smaller than the first width and smaller than the second width; wherein the first direction is a direction along which the first target layer and the second target layer cross over the intermediate layer, and parallel to a shorter side of the orthographic projection of the intermediate layer on the base substrate; and the second direction is a direction along which the intermediate layer crosses over the first target layer and the second target layer, and parallel to a shorter side of the orthographic projection of the first target layer on the base substrate or a shorter side of the orthographic projection of the second target layer on the base substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818